— Order, Supreme Court, New York County (Stephen Crane, J.), entered on January 12, 1987, and order and judgment (one paper) of said court (Ethel Danzig, J.), entered on February 4, 1987, as amended by an order of said court, entered on March 10, 1987, unanimously affirmed. Respondent shall recover of appellants one bill of $50 costs and disbursements of these appeals. The motion by plaintiff-respondent for leave to file a supplemental record denied. No opinion. Concur — Sandler, J. P., Carro, Asch and Milonas, JJ.